tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uniform issue list aug seltv ep qait legend taxpayer a taxpayer b ira x account y financial_institution j financial advisor p date date date date date date date date page date amount m dear this is in response to letters dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer b died on date taxpayer b maintained an individual_retirement_account ira ira x with financial_institution j of which taxpayer a taxpayer b's surviving_spouse was the sole beneficiary taxpayer a age asserts that on date she received a distribution of the proceeds of ira x amount m and that her failure to accomplish a rollover of amount m was due to her mental condition resulting from the death of her husband taxpayer a has not used amounts m for any other purposes financial advisor p became taxpayer a and taxpayer b’s financial advisor on date and periodically reviewed taxpayer b’s finances and estate_planning after taxpayer b's death financial advisor p advised taxpayer a to elect a rollover of ira x to a spousal_ira financial_institution j sent papers to taxpayer a to transfer the proceeds of ira x to an account to be maintained in taxpayer a’s name taxpayer a retumed the papers believing she was establishing an ira however taxpayer a had not checked the spousal continuance box properly taxpayer a represents that she was confused and suffering from the loss of her husband at the time she signed the documents taxpayer a reported to financial advisor p that she had signed documents transferring ira x to an account in her name financial advisor p did not ask to review the documents and erroneously assumed that taxpayer a had established a spousal_rollover account when in fact she had signed a death_benefit claim form provided by financial_institution j which authorized a lump sum payment and the deposit of amount m into account y a non-ira account on date on date taxpayer a wrote to inform financial_institution j that she recently discovered that account y was not an ira and asked to have amount m placed in her name as an ira financial_institution j wrote taxpayer a on date and informed taxpayer a that financial_institution j could not make the change in the va vasu page account without permission from the internal_revenue_service on date taxpayer a requested a letter from the irs permitting the change on date financial advisor p wrote a letter to taxpayer a expressing his regret and admitting that after taxpayer a notified him that she had signed the documents which opened account y he should have monitored taxpayer a’s transfers and also admitted that had he been involved taxpayer a would not have missed the day rollover period medical documentation dated date submitted by taxpayer a indicates that taxpayer a's mental condition was such as to adversely affect her mental functioning mental clarity and acuity in her decision making based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amounts m contained in sec_408 of the code the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to her mental condition resulting from the death of her husband therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount m pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount m to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such page 7u30 ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto if you wish to inquire about this ruling please contact xxxxxkxxkxkxkkxk xxkxkkxkxkxxkxkxkxxkxkxxkxkxxkaxkxkxxkxxkx please address all correspondence to sincerely yours ques v frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
